WE heretofore remanded this case to the trial court with instructions to impose a proper sentence therein and certify its record thereof to this court. O'Day v. *Page 593 People, 114 Colo. 373, 166 P.2d 789. In obedience to our mandate, the court has certified, inter alia, the following:
"Whereupon, it is considered by the Court that the said defendant be by the Manager of Safety and Excise and Ex-officio Sheriff of the City and County of Denver, removed hence to the Common Jail of the City and County of Denver, and from thence by the said Manager of Safety and Excise and Ex-Officio Sheriff conveyed, with all convenient speed, to the State Penitentiary, at Canon City, Colorado, there to be delivered to the warden or keeper thereof, to be by him kept and confined therein, at hard labor, for a period of not less than eighteen (18) years, nor more than thirty (30) years, fully to be completed and ended, to be fed and clothed as the law directs.
"And it is further considered by the Court that this sentence is on the first count only of the information herein, being a sentence under Section 84, Chapter 48, Sub-Section, C.S.A. 1935, proof being lacking on the other two counts of the information."
The penalty now imposed by the judgment of the district court is within the limits prescribed by the legislature upon conviction of a person for the violation of section 84, chapter 48, '35 C.S.A., and the judgment, accordingly, is affirmed. *Page 594